American National Bankshares Inc. and Subsidiary Consolidated Balance Sheets (Dollars in thousands, except share data) Unaudited September 30 ASSETS 2007 2006 Cash and due from banks $ 20,016 $ 24,390 Interest bearing deposits in other banks 24 467 Securities available for sale, at fair value 136,270 155,468 Securities held to maturity 12,009 14,201 Total securities 148,279 169,669 Loans held for sale 375 1,158 Loans, net of unearned income 554,002 549,229 Less allowance for loan losses (7,334 ) (8,170 ) Net Loans 546,668 541,059 Bank premises and equipment, net 13,197 12,310 Goodwill 22,468 22,489 Core deposit intangibles, net 2,546 2,937 Accrued interest receivable and other assets 13,981 18,155 Total assets $ 767,554 $ 792,634 LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities: Demand deposits noninterest bearing $ 105,014 $ 104,403 Demand deposits interest bearing 105,004 103,923 Money market deposits 52,271 51,401 Savings deposits 63,565 75,473 Time deposits 260,300 267,990 Total deposits 586,154 603,190 Repurchase agreements 48,665 37,152 FHLB borrowings 8,975 32,500 Trust preferred capital notes 20,619 20,619 Accrued interest payable and other liabilities 3,807 4,285 Total liabilities 668,220 697,746 Shareholders' equity: Common stock, $1 par, 10,000,000 shares authorized, 6,121,325 shares outstanding at September 30, 2007 and 6,166,050 shares outstanding at September 30, 2006 6,121 6,166 Capital in excess of par value 26,364 26,426 Retained earnings 68,188 63,112 Accumulated other comprehensive income (loss), net (1,339 ) (816 ) Total shareholders' equity 99,334 94,888 Total liabilities and shareholders' equity $ 767,554 $ 792,634 American National Bankshares Inc. and Subsidiary Consolidated Statements of Income (Dollars in thousands, except share and per share data) Unaudited Three Months Ended Nine Months Ended September 30 September 30 2007 2006 2007 2006 Interest Income: Interest and fees on loans $ 10,506 $ 10,210 $ 30,993 $ 27,255 Interest and dividends on securities: Taxable 1,060 1,314 3,224 3,824 Tax-exempt 416 432 1,259 1,313 Dividends 75 84 246 219 Other interest income 236 111 575 534 Total interest income 12,293 12,151 36,297 33,145 Interest Expense: Interest ondeposits 4,004 3,699 11,647 9,544 Interest onrepurchase agreements 478 376 1,353 1,020 Interest ontrust preferred capital notes 343 344 1,030 664 Interest onother borrowings 122 226 498 681 Total interest expense 4,947 4,645 14,528 11,909 Net Interest Income 7,346 7,506 21,769 21,236 Provision for loan losses - 125 303 605 Net Interest Income After Provision for Loan Losses 7,346 7,381 21,466 20,631 Noninterest Income: Trust fees 861 843 2,664 2,483 Service charges on deposit accounts 631 696 1,878 2,004 Other fees and commissions 193 194 591 561 Mortgage banking income 240 172 759 508 Brokerage fees 191 93 439 327 Securities gains, net 45 9 134 47 Other 115 131 454 376 Total noninterest income 2,276 2,138 6,919 6,306 Noninterest Expense: Salaries 2,380 2,355 7,284 6,866 Employee benefits 779 649 2,164 1,971 Occupancy and equipment 881 775 2,560 2,165 Bank franchise tax 165 171 498 481 Core deposit intangible amortization 94 134 283 307 Other 1,080 1,033 3,208 3,066 Total noninterest expense 5,379 5,117 15,997 14,856 Income Before Income Tax Provision 4,243 4,402 12,388 12,081 Income Tax Provision 1,309 1,301 3,719 3,572 Net Income $ 2,934 $ 3,101 $ 8,669 $ 8,509 Net Income Per Common Share: Basic $ 0.48 $ 0.50 $ 1.41 $ 1.44 Diluted $ 0.48 $ 0.50 $ 1.40 $ 1.43 Average Common Shares Outstanding: Basic 6,132,288 6,165,268 6,146,349 5,926,599 Diluted 6,151,750 6,195,972 6,171,243 5,960,556 Financial Highlights American National Bankshares Inc. and Subsidiary (Dollars in thousands, except share and per share data) Unaudited As of and for the As of and for the Three Months Ended September 30 Nine Months Ended September 30 2007 2006 Change 2007 2006 Change EARNINGS Interest income $ 12,293 $ 12,151 1.2 % $ 36,297 $ 33,145 9.5 % Interest expense 4,947 4,645 6.5 14,528 11,909 22.0 Net interest income 7,346 7,506 (2.1 ) 21,769 21,236 2.5 Provision for loan losses - 125 (100.0 ) 303 605 (49.9 ) Noninterest income 2,276 2,138 6.5 6,919 6,306 9.7 Noninterest expense 5,379 5,117 5.1 15,997 14,856 7.7 Income taxes 1,309 1,301 0.6 3,719 3,572 4.1 Net income 2,934 3,101 (5.4 ) 8,669 8,509 1.9 PER COMMON SHARE Earnings per share - basic $ 0.48 $ 0.50 (4.0 )% $ 1.41 $ 1.44 (2.1 )% Earnings per share - diluted 0.48 0.50 (4.0 ) 1.40 1.43 (2.1 ) Cash dividends declared 0.23 0.22 4.5 0.68 0.65 4.6 Book value per share 16.23 15.39 5.5 16.23 15.39 5.5 Book value per share - tangible (a) 12.14 11.27 7.7 12.14 11.27 7.7 Closing market price 22.22 23.68 (6.2 ) 22.22 23.68 (6.2 ) FINANCIAL RATIOS Return on average assets 1.52 % 1.56 % (4 )bp 1.49 % 1.50 % (1 )bp Return on average equity 11.98 13.24 (126 ) 11.92 12.67 (75 ) Return on average tangible equity (b) 16.46 18.75 (229 ) 16.46 16.12 34 Average equity to average assets 12.68 11.76 92 12.53 11.85 68 Net interest margin (FTE) 4.27 4.26 1 4.22 4.17 5 Efficiency ratio 56.42 53.35 307 56.27 53.74 253 PERIOD END BALANCES Securities $ 148,279 $ 169,669 (12.6 ) $ 148,279 $ 169,669 (12.6 )% Loans held for sale 375 1,158 (67.6 ) 375 1,158 (67.6 ) Loans, net of unearned income 554,002 549,229 0.9 554,002 549,229 0.9 Goodwill and other intangibles 25,014 25,426 (1.6 ) 25,014 25,426 (1.6 ) Assets 767,554 792,634 (3.2 ) 767,554 792,634 (3.2 ) Assets - tangible (a) 742,540 767,208 (3.2 ) 742,540 767,208 (3.2 ) Deposits 586,154 603,190 (2.8 ) 586,154 603,190 (2.8 ) Repurchase agreements 48,665 37,152 31.0 48,665 37,152 31.0 FHLB borrowings 8,975 32,500 (72.4 ) 8,975 32,500 (72.4 ) Trust preferred capital notes 20,619 20,619 N/A 20,619 20,619 N/A Shareholders' equity 99,334 94,888 4.7 99,334 94,888 4.7 Shareholders' equity - tangible (a) 74,320 69,462 7.0 74,320 69,462 7.0 AVERAGE BALANCES Securities $ 141,296 $ 175,050 (19.3 )% $ 147,069 $ 177,927 (17.3 )% Total loans 549,405 545,991 0.6 547,978 509,866 7.5 Interest earning assets 708,794 729,551 (2.8 ) 709,807 702,881 1.0 Goodwill and other intangibles 25,052 25,505 (1.8 ) 25,146 17,382 44.7 Assets 772,060 796,446 (3.1 ) 773,784 755,301 2.4 Assets - tangible (a) 747,008 770,941 (3.1 ) 748,638 737,919 1.5 Interest bearing deposits 487,427 509,483 (4.3 ) 489,496 486,706 0.6 Deposits 590,904 616,547 (4.2 ) 591,445 588,883 0.4 Repurchase agreements 48,427 42,670 13.5 46,912 41,683 12.5 Other borrowings 29,932 38,114 (21.5 ) 33,487 31,476 6.4 Shareholders' equity 97,927 93,647 4.6 96,961 89,531 8.3 Shareholders' equity - tangible (a) 72,875 68,142 6.9 71,815 72,149 (0.5 ) CAPITAL Average shares outstanding - basic 6,132,288 6,165,268 (0.5 )% 6,146,349 5,926,599 3.7 % Average shares outstanding - diluted 6,151,750 6,195,972 (0.7 ) 6,171,243 5,960,556 3.5 Shares repurchased 28,900 3,000 863.3 53,200 34,200 55.6 Average price of shares repurchased $ 21.19 $ 23.35 (9.3 ) $ 21.97 $ 23.29 (5.7 ) ALLOWANCE FOR LOAN LOSSES Beginning balance $ 7,493 $ 8,208 (8.7 )% $ 7,264 $ 6,109 18.9 % Allowance acquired in merger - 1,598 N/A Provision for loan losses - 125 (100.0 ) 303 605 (49.9 ) Charge-offs (227 ) (239 ) (5.0 ) (431 (465 ) (7.3 ) Recoveries 68 76 (10.5 ) 198 323 (38.7 ) Ending balance $ 7,334 $ 8,170 (10.2 ) $ 7,334 $ 8,170 (10.2 ) NONPERFORMING ASSETS Nonperforming loans: 90 days past due $ 157 $ 1,276 (87.7 ) $ 157 $ 1,276 (87.7 )% Nonaccrual 2,454 4,345 (43.5 ) 2,454 4,345 (43.5 ) Foreclosed real estate 632 312 102.6 632 312 102.6 Nonperforming assets $ 3,243 $ 5,933 (45.3 ) $ 3,243 $ 5,933 (45.3 ) ASSET QUALITY RATIOS Net chargeoffs (recoveries) to average loans 0.12 % 0.12 % 0 bp 0.06 % 0.04 % 2 bp Nonperforming assets to total assets (c) 0.42 0.75 (33 ) 0.42 0.75 (33 ) Nonperforming loans to total loans (c) 0.47 1.02 (55 ) 0.47 1.02 (55 ) Allowance for loan losses to total loans (c) 1.32 1.49 (17 ) 1.32 1.49 (17 ) Allowance for loan losses to nonperforming loans (c) 2.81 X 1.45 X 136 2.81 X 1.45 X 136 Notes: (a) - Excludes goodwill and other intangible assets (b) - Excludes amortization expense, net of tax, of intangible assets (c) - Balance sheet amounts used in calculations are based on period end balances bp - Change is measured in basis points FTE - Fully taxable equivalent basis Net Interest Income Analysis For the Three Months Ended September 30, 2007 and 2006 (in thousands, except yields andrates) (Unaudited) Average Balance Interest Income/Expense Yield/Rate 2007 2006 2007 2006 2007 2006 Loans: Commercial $ 89,531 $ 86,944 $ 1,774 $ 1,715 7.93 % 7.89 % Real estate 449,172 445,943 8,496 8,221 7.57 7.37 Consumer 10,702 13,104 253 297 9.46 9.07 Total loans 549,405 545,991 10,523 10,233 7.66 7.50 Securities: Federal agencies 64,738 96,205 732 990 4.52 4.12 Mortgage-backed 24,489 21,426 304 252 4.97 4.70 State and municipal 45,414 46,749 624 667 5.50 5.71 Other 6,655 10,670 97 160 5.83 6.00 Total securities 141,296 175,050 1,757 2,069 4.97 4.73 Deposits in other banks 18,093 8,510 236 112 5.22 5.26 Total interest earning assets 708,794 729,551 12,516 12,414 7.06 6.81 Nonearning assets 63,266 66,895 Total assets $ 772,060 $ 796,446 Deposits: Demand $ 107,259 $ 109,868 405 445 1.51 1.62 Money market 54,203 49,211 379 321 2.80 2.61 Savings 65,162 77,597 220 267 1.35 1.38 Time 260,803 272,807 3,000 2,666 4.60 3.91 Total deposits 487,427 509,483 4,004 3,699 3.29 2.90 Repurchase agreements 48,427 42,670 478 376 3.95 3.52 Other borrowings 29,932 38,114 465 570 6.21 5.98 Total interest bearing liabilities 565,786 590,267 4,947 4,645 3.50 3.15 Noninterest bearing demand deposits 103,477 107,064 Other liabilities 4,870 5,468 Shareholders' equity 97,927 93,647 Total liabilities and shareholders' equity $ 772,060 $ 796,446 Interest rate spread 3.56 % 3.66 % Net interest margin 4.27 % 4.26 % Net interest income (taxable equivalent basis) 7,569 7,769 Less: Taxable equivalent adjustment 223 263 Net interest income $ 7,346 $ 7,506 Net Interest Income Analysis For the Nine Months Ended September 30, 2007 and 2006 (in thousands, except yields andrates) Unaudited Average Balance Interest Income/Expense Yield/Rate 2007 2006 2007 2006 2007 2006 Loans: Commercial $ 90,117 $ 86,946 $ 5,286 $ 4,749 7.82 % 7.28 % Real estate 447,366 410,231 25,025 21,696 7.46 7.05 Consumer 10,495 12,689 742 871 9.43 9.15 Total loans 547,978 509,866 31,053 27,316 7.56 7.14 Securities: Federal agencies 71,931 97,630 2,337 2,832 4.33 3.87 Mortgage-backed 21,680 21,614 792 742 4.87 4.58 State and municipal 45,664 47,160 1,886 1,980 5.51 5.60 Other 7,794 11,523 342 473 5.85 5.47 Total securities 147,069 177,927 5,357 6,027 4.86 4.52 Deposits in other banks 14,760 15,088 575 535 5.19 4.73 Total interest earning assets 709,807 702,881 36,985 33,878 6.95 6.43 Nonearning assets 63,977 52,420 Total assets $ 773,784 $ 755,301 Deposits: Demand $ 109,469 $ 107,051 1,245 1,148 1.52 1.43 Money market 52,881 47,361 1,084 834 2.73 2.35 Savings 67,255 79,874 685 712 1.36 1.19 Time 259,891 252,420 8,633 6,850 4.43 3.62 Total deposits 489,496 486,706 11,647 9,544 3.17 2.61 Repurchase agreements 46,912 41,683 1,353 1,020 3.85 3.26 Other borrowings 33,487 31,476 1,528 1,345 6.08 5.70 Total interest bearing liabilities 569,895 559,865 14,528 11,909 3.40 2.84 Noninterest bearing demand deposits 101,949 102,177 Other liabilities 4,979 3,728 Shareholders' equity 96,961 89,531 Total liabilities and shareholders' equity $ 773,784 $ 755,301 Interest rate spread 3.55 % 3.59 % Net interest margin 4.22 % 4.17 % Net interest income (taxable equivalent basis) 22,457 21,969 Less: Taxable equivalent adjustment 688 733 Net interest income $ 21,769 $ 21,236
